                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


 In re:                                 )               Case No. 19-82605-CRJ-7
                                        )               Chapter 7
 JAMES H. JONES,                        )
                                        )
          Debtor.                       )
 _______________________________________)               Adv. Proc. No. 19-80087-CRJ
                                        )
 JAMES H. JONES,                        )
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 UNITED STATES OF AMERICA -             )
 DEPARTMENT OF TREASURY -               )
 INTERNAL REVENUE SERVICE,              )
                                        )
                                        )
          Defendant.                    )
                                        )


                                             ANSWER

          The United States of America responds to the Complaint to Determine the

Dischargeability of a Debt Owing to the Department of the Treasure – Internal Revenue Service

(Doc. 1) as follows. Any allegation not specifically admitted below is denied.

   1. Admit and further states that the United States of America consents to the entry of final

          orders or judgment by the Bankruptcy Court in this matter pursuant to Fed. R. Bankr. P.

          7012 (b).




                                                                                            18205588.4
Case 19-80087-CRJ          Doc 4    Filed 12/20/19 Entered 12/20/19 08:55:28           Desc Main
                                    Document      Page 1 of 3
     2. Admits that this is a core proceeding by virtue of 28 U.S.C. § 157(b)(2)(I) in that it is a

        complaint to determine the dischargeabilty of a particular debt and in all other respects

        denies.

     3. Admits that the Internal Revenue Service is listed as a creditor in the bankruptcy petition

        filed by the debtor, and that debtor owes federal income taxes for years 2002, 2003, 2004,

        2007, 2010, and 2013 exceeding $200,000, but denies that taxes are dischargeable.

     4. Denies. The IRS has not filed a claim in this case.

     5. Denies. The IRS has not filed a claim in this case.

     6. Denies. The IRS has not filed a claim in this case, and the debtor’s unpaid income taxes

        for years 2002, 2003, 2004, 2007, 2010, and 2013 are excepted from discharge by

        11 U.S.C. § 523(a)(1)(B) because he failed to file required returns for those years.

     7. The United States lacks knowledge or information sufficient to form a belief about the

        truth or falsity of the allegations in paragraph 7.

        WHEREFORE, the United States respectfully requests that the Court deny the relief

sought by the debtor, enter judgment in favor of the United States, and for such other relief as

justice requires.

//

//

//

//

//

//

//




                                                                                               18205588.4
Case 19-80087-CRJ          Doc 4     Filed 12/20/19 Entered 12/20/19 08:55:28            Desc Main
                                     Document      Page 2 of 3
Dated: December 19, 2019

                                                     Respectfully Submitted,

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     AMANDA J. SWIETLIK
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 14198
                                                     Washington, D.C. 20044
                                                     202-514-8048 (v)
                                                     202-514-4963 (f)
                                                     Amanda.J.Swietlik@usdoj.gov



                                  CERTIFICATE OF SERVICE

       It is hereby certified that the foregoing Answer to the Complaint was filed with the Clerk

of the Court by uploading a copy of the document through the Court’s CM/ECF system and that

a true and correct copy was thereby sent to counsel of record in this matter.



                                                     /s/ Amanda J. Swietlik
                                                     AMANDA J. SWIETLIK
                                                     Trial Attorney, Tax Division




                                                                                           18205588.4
Case 19-80087-CRJ         Doc 4    Filed 12/20/19 Entered 12/20/19 08:55:28           Desc Main
                                   Document      Page 3 of 3
